DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Claim 25 and 35 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
 
Claims 16-32 and 34-36 are pending, with Claims 1-15 previously canceled, and 33 canceled. 

Response to Arguments
Applicant argues the 102 rejection, on page 8, in view of Wotton et al., (US 2013/0303985), stating that the prior art allegedly doesn’t teach “the plunger rod having a plurality of recesses or protrusions”, nor “the plunger rod holder engages with the recesses or protrusions as the plunger rod moves proximally relative to the holder”, nor teaches “the plunger rod is hollow”, and lastly allegedly doesn’t teach “the drive force element is positioned through an open distal end of the hollow plunger rod such that a portion of the drive force element is located within the hollow plunger rod, and applies drive force on a closed proximal end of the plunger rod”. The examiner has fully considered applicant’s argument, and while the newly amended limitations are not explicitly taught by Wotton, the amendments have changed the scope such that an updated search was necessary. Prior art Olsen et al., (US 2016/0193416) overcomes the amended limitations. See rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 34 line 1, the claim depends upon canceled Claim 33. For the purposes of examination, the examiner is interpreting Claim 34 to hereby depend upon Claim 32.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24, 26-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al., (US 2016/0193416).
Regarding Claim 16, Olsen teaches a drive unit ([0032] wherein the drive unit includes a drive spring (64)) for a medicament delivery device (seen in Fig. 1A), the drive unit comprising: 
an elongated plunger rod (Fig. 3, (60)) extending in a longitudinal direction, where the plunger rod (60) comprises a plurality of recesses or protrusions on an outer surface (Fig. 5, (123) is seen on both sides of (60), as further seen in Fig. 3, thus has a plurality of recesses; Fig. 3 also illustrates a plurality of protrusions at (62)); 
a plunger rod holder (Fig. 3, (80)) that engages with the recesses or protrusions as the elongated plunger rod (60) moves proximally relative to the plunger rod holder ([0032] wherein (60) engages with (80)); 
a drive force element (Fig. 3, (68)) capable of applying a drive force on the elongated plunger rod (60); 
an actuator (Fig. 3, (110)) operably connected to the elongated plunger rod (60) for releasably holding the elongated plunger rod (60) in an energized state when the drive force element (68) is exerting a drive force on the elongated plunger rod (60); 
an activator (Fig. 3, (102)) operably connected to the actuator (110) for releasably holding the actuator (110) in a holding position, where the actuator (110) is designed to be movable from the holding position in a direction generally transversal to the longitudinal direction upon a displacement of the activator (102) for releasing the plunger rod ([0032] and 

Regarding Claim 17, Olsen teaches the drive unit according to claim 16, wherein the plunger rod (Fig. 3, (60)) is arranged with a co-acting element (Fig. 3, (62)), arranged to interact with a corresponding co-acting element (Fig. 4, (130) and [0048] wherein (130) is part of (110)) on the actuator (Fig. 3, (110) and [0046], wherein (62) interacts with (110)), and wherein the actuator (110) is movable in a direction generally transversal to the longitudinal direction between a holding position in which the co-acting element (62) and the corresponding co-acting element ([0046] wherein (62) releasably interacts with (110)) interact with each other for releasably holding the elongated plunger rod (60) in the energized state and a release position in which the co-acting element (62) and the corresponding co-acting element (130) no longer interact with each other such that the elongated plunger rod (60) is released from the energized state ([0046-0047] wherein the plunger releasably is held in the energized state prior to delivery in the released state).

Regarding Claim 18, Olsen teaches the drive unit according to claim 17, wherein the co-acting element (Fig. 3, (62)) is a radial extending protrusion (seen in Fig. 3) and the corresponding co-acting element (Fig. 3, (90)) is a stop ledge ([0032] wherein tongues (90) have ledges (86)).

Claim 19, Olsen teaches the drive unit according to claim 18, wherein the stop ledge (Fig. 3, (90)) has an inclination in relation to the longitudinal direction ([0032] annular inwardly directed ledges (86)) such that the force from the energized drive force element (Fig. 3, (68)) acting on the elongated plunger rod (Fig. 3, (60)) allows the radial extending protrusion ([0040] wherein (130) is a circumferential ledge, therefore a radially extending protrusion) to slide along the stop ledge (Fig. 4, (90)) whereby the actuator (Fig. 3, (110)) is forced to move from the holding position to the release position upon a longitudinal movement of the activator ([0040-0041] wherein movement from the holding position to the release position allows (90) and (130) to slide along one another as longitudinal movement occurs).

Regarding Claim 20, Olsen teaches the drive unit according to claim 19, wherein the actuator (Fig. 3, (110)) further is arranged with a guide element (Fig. 4, (82, 84)) interacting with the protrusion on the plunger rod (Fig. 3, (60)).

Regarding Claim 21, Olsen teaches the drive unit according to claim 17, wherein the actuator (Fig. 3, (110)) is held in the holding position by the activator (Fig. 3, (102)).

Regarding Claim 22, Olsen teaches the drive unit according to claim 21, wherein the activator (Fig. 3, (102)) is arranged slidable in the longitudinal direction ([0032] wherein (102) is slideably arranged in relation to (80, 110) in relation to the actuator (Fig. 3, (110)) between a 

Regarding Claim 23, Olsen teaches the drive unit according to claim 22, wherein the activator (Fig. 3, (102)) is arranged with guide surfaces (Fig. 4, (104)) configured to cooperate with guide surfaces (Fig. 4, (128)) of the actuator (Fig. 3, (110)) until the second position is reached by the activator (102).

Regarding Claim 24, Olsen teaches the drive unit according to claim 23, further comprising an end cap (Figs 1A and 1B, seen at (102)) fixedly connected to the plunger rod holder (Fig. 3, (80)) that generally surrounding and guiding the plunger rod (Fig. 3, (60)) and an activator spring (Fig. 1B, (64)) arranged between the end cap (102) and the activator (Fig. 1B, (110)).

Regarding Claim 26, Olsen teaches the drive unit according to claim 16, wherein the activator (Fig. 3, (102)) further comprises a locking element (Fig. 4, (104) and (96)) and the actuator (Fig. 3, (110)) further comprises a counter locking member ([0046] and Fig. 3, wherein (90) works as a counter locking member); 
wherein the counter locking member (Fig. 5, (90)) is axially misaligned with the locking element when the actuator is in the holding position (as seen in Fig. 4); 
wherein the counter locking member (90) axially aligned with the locking element (96, 104) upon the actuator is transversally moved out from the holding position ([0040-0041] 

Regarding Claim 27, Olsen teaches the drive unit according to claim 26, wherein the locking element (Figs 3 & 4, (96, 104)) is configured to interact with the counter locking element (Fig. 3, (90)) in a lockout position, such that a distal axial movement of the activator (Fig. 3, (102)) in relation to the drive unit ([0032] wherein the drive unit includes a drive spring (64)) is prevented.

Regarding Claim 28, Olsen teaches the drive unit according to claim 26, wherein the locking element (Figs 3 & 4, (96, 104)) comprises a flexible tongue (Fig. 4, (96) are flexible tongues, while (104) are also tongues) with an inward directed protrusion arranged on the inner surface of the flexible tongue ([0040] wherein (96) are flexible hooks (or tongues)).

Regarding Claim 29, Olsen teaches the drive unit according to claim 26, wherein the counter locking element (Fig. 3, (90)) is arranged on the outer surface of the actuator (Fig. 3, (110)) and is transversally movable together with the actuator ([0041] and [0046-0047] wherein (86) of (90) moves with (110)).

Regarding Claim 30, Olsen teaches a medicament delivery device comprising a drive unit ([0032] wherein the drive unit includes a drive spring (64)) according to claim 16.

Claim 31, Olsen teaches the medicament delivery device according to claim 30, comprising a housing (Fig. 1A, (12)) and a medicament delivery member guard (Fig. 1A, (50)) wherein the medicament delivery member guard (50) is slidable between an extended position and a retracted position ([0038] wherein (50) is a protection cap proximal cover portion which is held in place by friction, thus has extended and retracted positions) in relation to the housing (12) and operably connected to the activator (Fig. 3, (102)) such that a sliding movement of the medicament delivery member guard (50) forces the activator to move ([0048] wherein activating the dose delivery allows the guard to be retracted prior to delivery).

Regarding Claim 32, Olsen teaches the medicament delivery device according to claim 31, further comprising a medicament container holder (Fig. 1A, (20)) arranged to accommodate a medicament container (Fig. 1A, (16)), wherein the medicament container holder (20) comprises holding members ([0050] wherein (16) is held in place via first and second braking devices) for releasably holding the medicament container (16).

Regarding Claim 34, Olsen teaches the medicament delivery device according to claim 33 (according to examiner’s interpretation above, where Claim 34 is treated as depending upon Claim 32), wherein the holding members are arranged resilient for taking up any movement of the medicament container ([0032] wherein (20) is slideable, and thus the holding members also move).

Claim 35, Olsen teaches the medicament delivery device according to claim 31, wherein the movement of the medicament delivery member guard (Fig. 1A, (50)) from the extended position to the retracted position is prevented by the activator (Fig. 3, (102)) and the locking element (Figs 3 & 4, (96, 104)) is configured to interact with the counter locking element (Fig. 3, (90)) in the lockout position.

Regarding Claim 36, Olsen teaches a drive unit for a medicament delivery device, the drive unit ([0032] wherein the drive unit includes a drive spring (64)) comprising: 
an elongated plunger rod (Fig. 3, (60)) extending in a longitudinal direction, where the elongated plunger rod (60) is hollow and has an open distal end (as seen in Fig. 3); 
a drive force element (Fig. 3, (68)) positioned through the open distal end such that a portion of the drive force element (68) is located within the hollow elongated plunger rod (60) to apply a drive force on a proximal end of the elongated plunger rod (60); 
an actuator (Fig. 3, (110)) operably connected to the elongated plunger rod (60) for releasably holding the elongated plunger rod (60) in an energized state when the drive force element (68) is exerting a drive force on the elongated plunger rod (60); 
an activator (Fig. 3, (102)) operably connected to the actuator (110) for releasably holding the actuator (110) in a holding position, where the actuator (110) is designed to be movable from the holding position in a direction generally transversal to the longitudinal direction upon a displacement of the activator (102) for releasing the plunger rod (60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al., (US 2016/0193416) in view of Vedrine et al., (US 2016/0325047).
Regarding Claim 25, Olsen teaches the drive unit according to claim 24, but doesn’t explicitly teach where the plunger rod holder further comprising signaling elements arranged to interact with the plunger rod for providing audible and tactile information during the movement of the plunger rod.
In related prior art, Vedrine teaches a drive unit (Vedrine Fig. 3, (100)) with a plunger (Vedrine Fig. 3, (110)) and a plunger rod holder (Vedrine Fig. 3, (140)), having feedback mechanisms (Vedrine [0490, 0505] wherein the plunger rod (110) defines the operation tracks (120, 221), in [0147] teaching the track defines a trigger, and, where [0270] teaches interaction of boss and track results in audible and tactile feedback, and [0512] wherein the plunger rod holder (140) has (bosses) signaling elements (Fig. 3, (242a)); hence the drive unit of the injector device includes indicators (seen at (120, 221)) for audible and tactile feedback via clicking and/or vibrations when interacting with signaling elements (seen at (242a)) during injection (wherein the cues can be audible or tactile)).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783              
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783